The opinion of the court was delivered by
Beasley, Chief Justice.
The ground of the action was a libel published by the plaintiff in error.
There is but a single exception relied on for the reversal of the judgment, and that is the offer of the publishing company that was the defendant in the suit, to prove that neither it nor its agent had originated the calumnious statement, but that it had been received from other persons in the way of common gossip.
This offer of proof was overruled by the trial judge, and in such action we think there was error.
In the books there is much contrariety of judicial opinion expressed, but in this state it is deemed that the rule of practice in the respect in question has long since been at rest. In my own experience, extending over a period of fifty years, it has never, to my knowledge, been called in question. The *360admissibility of such testimony was sanctioned by the Supreme Court in a case that was fully considered and which had been argued by.members of the bar whose learning and ability have never been surpassed by any of their successprs. The decision referred to is that of Cook v. Barkley, of the date of 1807, and which is reported in 1 Pen. 169. Nearly fifty years afterwards, Chief Justice Green refers to this decision in terms that plainly- show that, in his- opinion, it had entirely established the rule of evidence in this particular. In his opinion in the case of Sayre v. Sayre, 1 Dutcher 235, he thus communicates his views, viz.: “ Evidence touching the plaintiff’s character, in mitigation of damages, may be offered to show that the defendant merely repeated rumors that were in circulation, and that the slander was not wantonly originated by him, with the view of showing the animus with which the words were spoken, in order to diminish the extent or to qualify the character of the defendant’s motive, and thereby to diminish the damages. With this view.the evidence was offered, and held by this court to be admissible in Cook v. Barkley, 1 Pen. 169, and with the same view it has frequently been admitted in the English courts.”
Under these circumstánces this court does not think that the subject is opeu to debate, and, consequently, the judgment must be reversed and a venire de novo awarded.